      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 1 of 31 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BEVERLY YESHION ROETTER,

      Plaintiff,                                     CASE NO.

v.

FLORIDA HOSPITAL PHYSICIAN
GROUP, INC. d/b/a ADVENTHEALTH
EXPRESS CARE AT WALGREENS,

     Defendant.
________________________________/

                                   COMPLAINT

      Plaintiff, BEVERLY YESHION ROETTER, hereby sues Defendant,

FLORIDA HOSPITAL PHYSICIAN GROUP, INC. d/b/a ADVENTHEALTH

EXPRESS CARE AT WALGREENS and alleges:

                                 JURISDICTION

      1.     This is an action brought under the Family and Medical Leave Act

(FMLA) of 1993, codified at 29 U.S.C. §§2612, 2624.

      2.     This is an action brought under Title VII of the Civil Rights Act of

1964, codified at 42 U.S.C. §2000e et seq. and under 42 U.S.C. §1981. Jurisdiction

of this Court is invoked pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction) and 28 U.S.C. § 1343 (civil rights claim jurisdiction).
      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 2 of 31 PageID 2




      3.     This is an action brought under the Americans with Disabilities Act

(ADA), codified at 42 U.S.C. § 12101, et seq.

      4.     This is an action brought under the Florida Civil Rights Act, codified

at Chapter 760, Florida Statutes.

      5.     Plaintiff was an employee of Defendant and brings this action for

unpaid minimum wages and proper overtime compensation, liquidated damages, and

all other applicable relief pursuant to Fla. Const. Art. X § 24, and the Fair Labor

Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

      6.     The Court has concurrent jurisdiction over this subject matter

pursuant to §250.01 et seq., Florida Statutes and concurrently has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367.

      7.     This is an action involving claims which are, individually, in excess of

Seventy- Five Thousand Dollars.

                                    THE PARTIES

      8.     At all times pertinent hereto, Plaintiff, BEVERLY YESHION

ROETTER, has been a resident of the State of Florida and employed by Defendant.

Plaintiff is a member of a protected class for taking protected leave under the

FMLA, for having a disability, for being Jewish, reporting FLSA violations, and

has been retaliated against thereafter.


                                          2
      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 3 of 31 PageID 3




      9.       At all times pertinent hereto, Defendant, FLORIDA HOSPITAL

PHYSICIAN GROUP, INC. d/b/a ADVENTHEALTH EXPRESS CARE AT

WALGREENS, has been organized and existing under the laws of the United

States. At all times pertinent to this action, Defendant has been an "employer" as

that term is used under the applicable laws identified above.          Defendant is

Plaintiff’s employer as it relates to these claims.

                           CONDITIONS PRECEDENT

      10.      Plaintiff worked for Defendant for more than 1,250 hours in the year

immediately preceding his need for leave and was employed with Defendant for

more than one year. Defendant employees more than 50 employees within a 75-

mile radius.

      11.      On April 9, 2020, Plaintiff dual filed a charge of discrimination with

the EEOC and FCHR. Plaintiff received a notice of right to sue from the EEOC on

December 9, 2020. Thus, Plaintiff has satisfied all other conditions precedent to

bringing this action by filing the instant complaint within 90 days of receiving a

notice of right to sue letter from the EEOC.

                   STATEMENT OF THE ULTIMATE FACTS

      12.      Plaintiff began her employment with Defendant in or around 2007 but

ten of those years the clinic was owned by Walgreens and then it was sold to

Defendant on or around June 1, 2017; and at all times pertinent to this action, has
                                      3
      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 4 of 31 PageID 4




worked as an Advanced Registered Nurse Practitioner (“ARNP”) Clinic Manager

at Defendant’s Walgreens’ Take Care Health Clinic in Brandon, Florida.

      13.    Plaintiff has been and continues to be subjected to disparate treatment,

different terms and conditions of employment, and held to a different standard for

taking protected leave under the FMLA, for holding different religious beliefs than

Defendant, being diabetic and requesting accommodations and has been retaliated

against thereafter.

      14.    At the Take Care Clinic, Plaintiff acted as a Clinic Manager

overseeing one to two clinics at a time. At all relevant times, Plaintiff performed

her duties in an exemplary fashion.

      15.    Within one year of the Defendant purchasing the Walgreens Clinics,

the Defendant eliminated the Clinic Manager positions and Plaintiff’s position was

changed to that as a Nurse Practitioner working in the Brandon Clinic.

      16.    Plaintiff went from a salaried employee to an hourly employee

making $53 per hour, not including differential pay.

      17.    Plaintiff suffers from diabetes, a diagnosis that the Defendant was

well informed of. In order to keep her blood sugar stable, Plaintiff had to eat on a

regular scheduled basis so she could ensure that her insulin was regulated properly

as well as have sufficient time to administer adjustments, as medically needed, to

her insulin levels.
                                         4
      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 5 of 31 PageID 5




      18.     Plaintiff uses an insulin pump in order to control her blood sugar

levels. The pump delivers insulin on a regular basis and Plaintiff would program

additional insulin prior to eating. When Walgreens operated the clinic where

Plaintiff worked she was allowed to take thirty to forty-five minute lunches, but

once the Defendant purchased the clinics Plaintiff was only allotted thirty minute

lunches. Almost always Plaintiff did not even get to take her lunch breaks due to

Defendant’s scheduling practices and despite Plaintiff’s complaints to Defendant

regarding same.

      19.     After the Defendant took over there was more pressure to see more

and more patients within the same amount of working time. Specifically, when

Walgreens operated the clinic Plaintiff had approximately thirty minutes with each

patient, but once the Defendant took over Plaintiff was initially allotted thirty

minutes, but that time was quickly decreased to twenty minutes per patient.

      20.     This time allotment was not feasible on a tight schedule due to patient

acuity, intake and insurance input, billing work, computer issues and patients

running late throughout the day, especially when the clinic was short staffed.

Employee complaints from Plaintiff and other employees regarding this were

widespread.

      21.     As a result of this policy, Plaintiff’s thirty minute lunch breaks were

completely subsumed and overtaken because the clinic and its patients would be
                                    5
         Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 6 of 31 PageID 6




running behind due to circumstances beyond Plaintiff’s control. Thus, on many

days Plaintiff would not be able to take a lunch break at all or would have to take

an extremely quick break while not being able to take care of her diabetic needs.

Notably, the Brandon clinic is also one of the three busiest clinics owned by the

Defendant.

         22.   As a result of not being able to take lunches and having sufficient time

to properly balance her blood sugar levels, Plaintiff began having dangerous and

constant hypoglycemic reactions. Plaintiff did make these occurrences known to

her managers and her colleagues. Furthermore, it was also a frequent occurrence

that Plaintiff’s day would last longer than what was scheduled due to the clinic and

its patients running behind. More specifically, Plaintiff’s Patient Care Assistant

would leave at 5:30 p.m., but Plaintiff would still have four or five patients to see

without assistance, so Plaintiff would work longer days than she was scheduled

frequently on an off-the-clock basis.

         23.   Prior to the Defendant purchasing the clinic, Plaintiff seldom had

issues seeing all of the patients within a scheduled day, but even when she would

run late, there was little said because she was salaried, so overtime was not an

issue.

         24.   Once her position became hourly, the Defendant gave Plaintiff one

verbal warning, after she saw her last patient at around 6:30, but did not clock-out
                                         6
      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 7 of 31 PageID 7




until 7:30 due to having to handle administrative tasks and other issues at the clinic

before clocking-out. Plaintiff explained this to the Defendant and her manager, but

Plaintiff was still reprimanded.

      25.    Defendant also added additional duties and required questions to be

asked of every patient by the Nurse Practitioners. The questions mainly had to do

with what the Defendant called “spiritual counseling.” Plaintiff would have to ask

each patient whether they had any “religious beliefs would affect their medical

care?” or whether they had a “sense of peace and happiness in their life, or

someone that loved them?” If the patient would answer “no,” then Plaintiff would

have to put in an order for spiritual counseling and Defendant would call the

patient afterwards and ask the patients religious questions and ask to “connect”

with the patients.

      26.    Plaintiff practices the Jewish faith and Defendant is a known Seventh-

Day Adventist organization. The required questions did not begin until Defendant

purchased the Walgreen’s clinics where Plaintiff worked. This was not an issue

until Plaintiff’s bonus metric began to be tied to her getting patients to sign up for

the “spiritual counseling” the Defendant was trying to get patients to do despite the

fact that Plaintiff voiced her objections to such religious/faith based practices.

      27.    The spiritual counseling representatives would also frequently visit

the clinic to train Plaintiff.     It was an extremely uncomfortable and hostile
                                          7
      Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 8 of 31 PageID 8




environment for Plaintiff because they would ask all of the employees at the clinic

to join them in prayer in the name of Jesus. Before all of the trainings and

meetings held by the spiritual representatives there would be prayers in the name

of Jesus in a group setting where Plaintiff felt obligated to join in fear of her being

singled out for her religious beliefs (Jewish) and that if Plaintiff didn’t participate it

would affect her employment with the Defendant.

      28.    In addition to having to being forced to pray in a group setting about

something which she does not believe in, Plaintiff was also denied time off for

Passover and other sacred Jewish holidays by the Defendant. Again, prior to the

Defendant purchasing the clinic where Plaintiff worked, Plaintiff’s religious

holiday requests were always honored, but after the Defendant took over, all such

requests were denied.

      29.    Defendant would always accommodate all Sabbath requests for

Seventh Day Adventists who do not work from Friday night until Saturday night.

In fact, in her employment agreement with the Defendant, Plaintiff’s agreement

asked that she respect the fact that members of the Defendant observed the

Sabbath, but yet Plaintiff’s requests for time off to observe a few Jewish holidays

each year were not accommodated or granted.              When Plaintiff appealed the

decision not to accommodate her religious holiday to Human Resources (“HR”),

she was told by HR that the Defendant was “not obligated to give you (Plaintiff)
                                      8
       Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 9 of 31 PageID 9




the day.” This is a clear instance of preferential and negative disparate treatment

based on Plaintiff’s religious beliefs.

       30.   Notwithstanding the above, in early 2019, Plaintiff put in for an

accommodation under the ADA to protect her right to take a lunch so that she

could avoid having hypoglycemic reactions at the frequency that they were

occurring. Despite Plaintiff’s request to ensure she would have patients scheduled

just in a slightly different manner in the afternoon, the Defendant never truly

honored Plaintiff’s request and Plaintiff continued having hypoglycemic reactions

on a very frequent basis which was having serious adverse health consequences to

her.

       31.   Specifically, her requests for dedicated lunch times were flat out

denied and ignored twice by her Manager Suzanne DesRosier between February

and May of 2019. Plaintiff reported the lack of accommodation to the Director of

Clinical Operations, Brandy Medhurst and the Assistant Director of Clinical

Operations, Charlotte Vozdecky during the group’s monthly conference calls, but

nothing was done to remedy or accommodate Plaintiff. Instead, Plaintiff was told

that it was her “responsibility to take care of herself.”

       32.   As a result of Defendant’s lack of accommodation and directive for

Plaintiff to “take care of herself,” Plaintiff was left with no other option, but to

occasionally start blocking off a patient slot right after her lunch started so Plaintiff
                                           9
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 10 of 31 PageID 10




would have enough time to regulate her blood sugar and eat a proper diet per her

physician’s instructions.

      33.    Everyone in the clinic was aware that the Defendant was not

accommodating Plaintiff and that Plaintiff was being forced to ingest glucose

tablets and consume sugary sodas so that she could continue seeing all of the

patients scheduled during the time reserved for Plaintiff’s lunch break.

      34.    In May of 2019, Plaintiff went on vacation. During her vacation

Plaintiff experienced health issues which were a direct result of months of frequent

hypoglycemic reactions. Accordingly, Plaintiff requested FMLA leave which was

granted.

      35.    Plaintiff returned to work from FMLA leave on July 16, 2019, and

was terminated, after seeing a few patients, for allegedly “placeholding” and

rescheduling patients to protect her ability to take a lunch break to service her

diabetic needs.

      36.    Plaintiff explained that everyone (even those without a medical need)

do this all the time, but yet she was the only one being terminated for same. This

was, of course, only after Defendant told Plaintiff to “take care of herself” and

denied her accommodation requests based on her diabetic needs.

      37.    The Defendant’s Human Resources department responded by stating

they were aware of others doing it as well and were looking into.
                                        10
    Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 11 of 31 PageID 11




      38.    Plaintiff, after requesting an ADA accommodation and after taking an

FMLA leave of absence because Defendant refused to accommodate Plaintiff, was

the only one terminated for moving patients around so Plaintiff could have enough

time to take a lunch to properly regulate her blood sugar.

      39.    In addition to this hostile, discriminatory and retaliatory working

environment, Plaintiff was also disciplined whenever she would work through her

lunch and also have to stay later beyond her scheduled time to service all of the

clinics patients. Plaintiff was directed that she was not allowed to work any

overtime, but the demands of her position required her to work approximately 5-8

hours per week off-the-clock. Fearing her job would be in jeopardy if she reported

her overtime hours after being reprimanded the first time, Plaintiff opted to just

continue working off-the-clock to ensure patient care was complete and all of the

necessary clerical and administrative tasks for the clinic were complete each day.

      40.    Plaintiff informed her manager and directors that she did not have

enough time and had to work late at times, but their only response was to “make it

all work in the “thirty-nine hours you are allotted each week.” In retaliation for

such complaints regarding her not being paid for all hours worked as well as for

requesting reasonable accommodations under the ADA/time-off under the FMLA,

Plaintiff was terminated.


                                         11
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 12 of 31 PageID 12




      41.    There was a Department of Labor complaint filed on behalf of

employees who had to attend mandatory “huddle meetings” each week for 15-

minutes which were not paid and occurred during everyone’s unpaid “lunch

break.”

      42.    Plaintiff has retained the undersigned to represent her interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to

pay said fee under the statutes referenced above.

                            COUNT I
             FMLA-INTERFERENCE WITH RIGHT TO TAKE LEAVE

      43.    Plaintiff re-alleges and incorporates all allegations contained within

Paragraphs 1 through 42, above, as if fully set forth herein.

      44.    At all times relevant hereto, Defendants interfered with Plaintiff’s

right to take leave from work under the FMLA.

      45.    At all times relevant hereto, Defendants’ interference with Plaintiff’s

right to take leave from work violated FMLA.

      46.    In May of 2019, Plaintiff required FMLA protected leave to care for a

serious health condition.

      47.    Plaintiff gave Defendants appropriate notice of her need to be absent

from work.

      48.    Defendants approved Plaintiff’s FMLA leave.

                                         12
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 13 of 31 PageID 13




         49.   On July 16, 2019, Defendants interfered with the exercise of

Plaintiff’s right to FMLA leave because Defendants pressured Plaintiff to return to

work before the end of Plaintiff’s agreed FMLA-approved leave (August, 2019)

and then terminated Plaintiff that same day while Plaintiff was still on FMLA

leave.

         50.   As a result of Defendant’s intentional, willful and unlawful acts by

interfering with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered

damages and incurred reasonably attorneys’ fees and costs.

         51.   Because Defendant cannot show that its violation of the FMLA was in

good faith, Plaintiff is entitled to liquidated damages.

         52.   Defendant’s violation of the FMLA was willful, as Defendant

engaged in the above-described actions while knowing that same were

impermissible under the FMLA.

         WHEREFORE Plaintiff, Beverly Yeshion Roetter, demands judgment

against Defendant for back pay, reinstatement and in the alternative, front pay in

the event reinstatement is not practical, an equal amount as liquidated damages,

other monetary damages, equitable relief, declaratory relief, injunctive relief and

reasonable attorneys’ fees and costs, and any and all further relief that this Court

determines to be just and appropriate.


                                          13
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 14 of 31 PageID 14




                             COUNT II
                          FMLA – RETALIATION

      53.    Plaintiff re-alleges and incorporates all allegations contained within

Paragraphs 1through 42, above, as if fully set forth herein.

      54.    At all times relevant hereto, Defendant retaliated against Plaintiff by

terminating her employment because she exercised her right to take leave from

work that was protected under the FMLA.

      55.    At all times relevant hereto, Defendant retaliated against Plaintiff

because she took FMLA protected leave.

      56.    At all times relevant hereto, Defendant retaliated against Plaintiff in

violation of the FMLA by terminating her employment for seeking time off under

the FMLA.

      57.    Prior to the end of Plaintiff’s approved FMLA, Plaintiff’s employment

was terminated by Defendant on July 16, 2019.           Thus, the contemporaneous

temporal proximity between Plaintiff’s exercise of her FMLA rights and her

termination establish a sufficient causal connection between her protected FMLA

leave and her termination.

      58.    At all times relevant hereto, Defendant acted with the intent to

retaliate against Plaintiff, because Plaintiff exercised her right to leave pursuant to

the FMLA.

                                          14
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 15 of 31 PageID 15




      59.    As a result of Defendant’s intentional, willful and unlawful acts of

retaliating against Plaintiff for exercising her rights pursuant to the FMLA,

Plaintiff has suffered damages and incurred reasonable attorneys’ fees and costs.

      60.    Because Defendant cannot prove that their violation of the FMLA was

in good faith, Plaintiff is entitled to liquidated damages.

      61.    Defendant’s violation of the FMLA was willful, as Defendant

engaged in the above-described actions while knowing that same were

impermissible under the FMLA.

      WHEREFORE Plaintiff, Beverly Yeshion Roetter, demands judgment

against Defendants for back pay, reinstatement and, in the alternative, front pay in

the event reinstatement is not practical, an equal amount as liquidated damages,

other monetary damages, equitable relief, declaratory relief, injunctive relief and

reasonable attorneys’ fees and costs, and any and all further relief that this court

determines to be just and appropriate.

                                COUNT III
                         RELIGION DISCRIMINATION
      62.    Paragraphs 1 through 42 are re-alleged and incorporated herein by

reference.

      63.    This is an action against Defendant for religion discrimination brought

under 42 U.S.C. §2000e et seq.

                                          15
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 16 of 31 PageID 16




       64.    Plaintiff has been the victim of discrimination on the basis of her

religion. During the course of Plaintiff’s employment with Defendant, she was

treated differently than similarly situated non-Jewish employees.

       65.    Defendant is liable for the differential treatment and its refusal to

accommodate the Plaintiff which adversely affected the terms and conditions of

Plaintiff’s employment with Defendant.

       66.    Defendant controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

       67.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were religion based and in violation of the

laws set forth herein.

       68.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant. The events set forth

herein led, at least in part, to Plaintiff’s termination.

       69.    Defendant's      conduct       and   omissions   constitutes   intentional

discrimination and unlawful employment practices based upon Plaintiff’s religion

under the laws cited herein.


                                              16
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 17 of 31 PageID 17




      70.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are permanent and continuing. Plaintiff is entitled to injunctive relief and

punitive damages.

                                   COUNT IV
                                 RETALIATION

      71.    Paragraphs 1 through 42 are re-alleged incorporated herein by

reference.

      72.    This is an action against Defendant for unlawful retaliation after

Plaintiff reported unlawful employment practices adversely affecting her under 42

U.S.C. § 2000e et seq.

      73.    Defendant is an employer as that term is used under the applicable

statutes referenced above.

      74.    The foregoing unlawful actions by Defendant were purposeful.

      75.    Plaintiff voiced opposition to unlawful employment practices during

her employment with Defendant and has been the victim of retaliation thereafter.



                                         17
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 18 of 31 PageID 18




      76.    The events set forth herein have led, at least in part, to adverse actions

against Plaintiff.

      77.    Plaintiff is a member of a protected class because she reported

unlawful employment practices and has been the victim of retaliation thereafter.

There is thus a causal connection between the reporting of the unlawful

employment practices and the adverse employment action taken thereafter.

      78.    As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, embarrassment, humiliation, damage to reputation, illness, lost wages,

lost opportunities, loss of capacity for the enjoyment of life, and other tangible and

intangible damages. These damages are continuing and are permanent. Plaintiff is

entitled to injunctive/equitable relief.

                                 COUNT V
                        DISABILITY DISCRIMINATION
      79.    Paragraphs 1 through 42 above are re-alleged and incorporated herein.

      80.    This count sets forth a claim for discrimination on the basis of

Plaintiff’s actual or perceived mental or physical disability and/ or record of

impairment, brought under 42 U.S.C. §12101, et seq.

      81.    Plaintiff has been a victim of discrimination on the basis of actual or

perceived disability and/or record of impairment. During the course of Plaintiff’s

                                           18
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 19 of 31 PageID 19




employment by Defendant, Plaintiff was treated differently than similarly situated

employees who are non-disabled, not perceived as disabled, or do not have a

comparable record of impairment to Plaintiff.

       82.    Defendant is liable for the differential treatment and its refusal to

accommodate Plaintiff, which adversely affected a term, condition, or privilege of

Plaintiff’s employment with Defendant as those terms are used in the applicable

statutes.

       83.   Defendant controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

       84.   In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were disability/perceived disability-based

and in violation of the laws set forth herein.

       85.   The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant. The events set

forth herein led, at least in part, to Plaintiff’s uncontrolled diabetes.

       86.   Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon disability or perceived disability,

under the laws cited herein.
                                             19
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 20 of 31 PageID 20




      87.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are occurring at present, and likely will continue in to the future. Plaintiff

is entitled to equitable/injunctive relief and to punitive damages under this count.

                                    COUNT VI
                                 ADA RETALIATION
      88.    Paragraphs 1 through 42 above are re-alleged and incorporated.

      89.    Defendant is an employer as that term is used under the applicable

statutes referenced above.

      90.    This count sets forth a claim for unlawful retaliation under the

Americans with Disabilities Act.

      91.    Defendant retaliated against Plaintiff because Plaintiff had a disability

under the ADA and/or was perceived to have a disability under the ADA and

requested a reasonable accommodation for same.

      92.    Alternatively,   Defendant     coerced,    intimidated,   threatened,     or

interfered with Plaintiff’s rights under 42 U.S.C. §12101, et seq. as a result of




                                          20
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 21 of 31 PageID 21




Plaintiff exercising or enjoying Plaintiff’s rights granted under 42 U.S.C. §12101,

et seq. or encouraging another to do so.

      93.     The foregoing unlawful actions by Defendant were purposeful.

      94.     Because of Plaintiff’s reporting or association with another who

reported Defendant’s unlawful behavior, Plaintiff was the victim of retaliation, as

relayed in part above, including without limitation Plaintiff’s termination.

      95.     Plaintiff became a member of a protected class after reporting

Defendant’s unlawful employment practices or association with another who

reported Defendant’s unlawful employment practices, and Plaintiff was a victim of

retaliation thereafter. There is a causal connection between the reporting of the

unlawful employment practices and the adverse employment actions taken

thereafter.

      96.     As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, embarrassment, humiliation, damage to reputation, illness, lost wages,

loss of capacity for the enjoyment of life, and other tangible and intangible

damages. These damages have occurred in the past, are occurring at present, and

will likely continue in to the future. Plaintiff is entitled to equitable/injunctive

relief and to punitive damages under this count.


                                           21
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 22 of 31 PageID 22




                             COUNT VII
                    FCRA HANDICAP DISCRIMINATION

      97.    Paragraphs 1 through 42 are realleged and incorporated herein by

reference.

      98.    This is an action against Defendant for disability/handicap

discrimination brought under Chapter 760, Florida Statutes.

      99.    Plaintiff has been the victim of discrimination on the basis of her

disability or perceived disability. During the course of Plaintiff’s employment

with Defendant, she was treated differently than similarly situated non-

handicapped/perceived-as-disabled employees.

      100. Defendant is liable for the differential treatment and its refusal to

accommodate       Plaintiff, which adversely affected the terms and conditions of

Plaintiff’s employment with Defendant.         Defendant controlled the actions and

inactions of the persons making decisions affecting Plaintiff or it knew or should

have known of these actions and inactions and failed to take prompt and adequate

remedial action or took no action at all to prevent the abuses to Plaintiff.

      101. In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were disability/handicap/perceived-disability

based and in violation of the laws set forth herein.



                                          22
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 23 of 31 PageID 23




       102. The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's continued employment with Defendant. The events set forth

herein lead, at least in part, to Plaintiff’s termination.

       103. Defendant's       conduct     and     omissions   constitutes   intentional

discrimination and unlawful employment practices based upon handicap, disability

or perceived disability/handicap or her record of having an impairment under the

laws enumerated herein.

       104. As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

relief and to punitive damages.

                               COUNT VIII
                       FCRA RETALIATION – Chapter 760

       105. Paragraphs 1 through 42 are realleged and incorporated herein by

reference.

       106. Defendant is an employer as that term is used under the applicable

statutes referenced above.

                                            23
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 24 of 31 PageID 24




      107. The foregoing allegations establish a cause of action for unlawful

retaliation   after   Plaintiff   reported   or   opposed   unlawful   employment

practices/discrimination based on her handicap and religion which adversely

affected Plaintiff under Chapter 760, Florida Statutes, and other statutory

provisions cited herein.

      108. The foregoing unlawful actions by Defendant were purposeful.

      109. Plaintiff voiced opposition to unlawful employment practices during

Plaintiff’s employment with Defendant and was the victim of retaliation thereafter,

as related in part above.

      110. Plaintiff is a member of a protected class because Plaintiff reported

unlawful employment practices/discrimination based on her handicap/religion and

was the victim of retaliation thereafter. There is thus a causal connection between

the reporting of the unlawful employment practices and the adverse employment

action taken thereafter.

      111. As a direct and proximate result of the foregoing unlawful acts and

omissions, Plaintiff has suffered mental anguish, emotional distress, expense, loss

of benefits, embarrassment, humiliation, damage to reputation, illness, lost wages,

loss of capacity for the enjoyment of life, and other tangible and intangible

damages. These damages are continuing and are permanent. Plaintiff is entitled to

punitive damages and to injunctive relief.
                                         24
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 25 of 31 PageID 25




                               COUNT IX
                     FCRA RELIGIOUS DISCRIMINATION

      112. Paragraphs 1-42 are hereby re-alleged and incorporated herein.

      113. This action is brought under Chapter 760, Florida Statutes, for

discrimination based on religion.

      114. Plaintiff has been the victim of discrimination on the basis of Plaintiff

s religion in that Plaintiff was treated differently than similarly situated employees

of Defendant do not share Plaintiffs religious beliefs and preferences and has been

subject to hostility and poor treatment on the basis, at least in part, of Plaintiff s

religion.

      115. Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

      116. Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in the same.

                                             25
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 26 of 31 PageID 26




      117. Defendant's known allowance and ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      118. In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a religion-based nature and in

violation of the laws set forth herein.

      119. The discrimination complained of herein affected a term, condition, or

privilege of Plaintiffs continued employment with Defendant. The events set forth

herein lead, at least in part, to Plaintiffs termination on contrived allegations.

      120. Defendant's       conduct      and   omissions      constitutes   intentional

discrimination and unlawful employment practices based upon religion in violation

of Chapter 760, Florida Statutes.

      121. As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other fringe benefits. These damages have occurred in the past, are

permanent and continuing. Plaintiff is entitled to injunctive relief and punitive

damages.


                                           26
    Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 27 of 31 PageID 27




                             COUNT X
      VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION


      122. Paragraphs 1-42 are realleged and incorporated herein by reference.

      123. From on or around June 2017, until July 16, 2019, Plaintiff routinely

worked in excess of forty (40) hours per week for which Plaintiff was not

compensated at the statutory rate of one and one-half times his regular rate of pay

for each of his overtime hours worked.

      124. Plaintiff was and is entitled to be paid at the statutory rate of one and

one-half times her regular rate of pay for each hour worked in excess of forty (40)

hours per work week.

      125. Defendant had knowledge of the overtime hours worked by Plaintiff.

      126. Defendants’ actions were willful and/or showed reckless disregard for

the provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at

the statutory rate of one and one-half times his regular rate of pay for the hours

worked in excess of forty (40) hours per weeks when it knew, or should have

known, such was, and is due.

      127. Defendant’s failed to properly disclose or apprise Plaintiff of her

rights under the FLSA.




                                         27
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 28 of 31 PageID 28




      128. Due to the intentional, willful, and unlawful acts of Defendant,

Plaintiff suffered and continues to suffer damages and lost compensation for time

worked over forty (40) hours per week, plus liquidated damages.

      129. Plaintiff is entitled to an award of reasonable attorney’s fees and costs

pursuant to 29 U.S.C. §216(b).

      WHEREFORE, Plaintiff, BEVERLY YESHION ROETTER, demands

judgment against Defendants for the payment of all unpaid overtime wages for

which Defendants did not properly compensate her, liquidated damages,

reasonable attorneys’ fees and costs incurred in this action, and any and all further

relief that this Court determines to be just and appropriate.

                             COUNT XI
                RETALIATION IN VIOLATION OF §215(a)(3)

      130. Paragraphs 1-42 are realleged and incorporated herein by reference.

      131. Plaintiff complained regarding her overtime hours worked and

Defendant’s policy that fails to pay proper overtime compensation as well as

Plaintiff having to spend time working off the clock.

      132. Shortly after Plaintiff’s complaints, Plaintiff’s work environment

deteriorated.




                                          28
       Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 29 of 31 PageID 29




        133. Despite no history of disciplinary action, write-ups, and/or poor

performance reviews, Plaintiff was terminated in retaliation for her complaints

related to unpaid overtime/working off the clock.

        134. Defendant retaliated against Plaintiff because she complained about

Defendants’ unlawful pay practices by writing her up and eventually terminating

her.

        135. Defendant’s retaliatory conduct towards Plaintiff was willful as

Defendants knew or should have known that its actions were in violations of 29

U.S.C. §215(a)(3).

        136. As a direct and proximate result of Defendant’s unlawful conduct,

Plaintiff has been damaged.

        137. Plaintiff is entitled to an award of attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

        WHEREFORE, Plaintiff, BEVERLY YESHION ROETTER, seeks a

judgment for Plaintiff and against Defendants for violation of 29 U.S.C.

§215(a)(3); as well as back pay, an equal amount in liquidated damages, front pay,

compensatory damages, punitive damages, reasonable costs and attorneys’ fees and

all other equitable relief this Court deems just.




                                          29
    Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 30 of 31 PageID 30




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

following:

             (a)   that process issue and this Court take jurisdiction over this case;

             (b)   that this Court grant equitable relief against Defendant under

                   the applicable counts set forth above, mandating Defendant’s

                   obedience to the laws enumerated herein and providing other

                   equitable relief to Plaintiff;

             (c)   enter judgment against Defendant and for Plaintiff awarding all

                   legally-available general and compensatory damages and

                   economic loss to Plaintiff from Defendant for Defendant’s

                   violations of law enumerated herein;

             (d)   enter judgment against Defendant and for Plaintiff permanently

                   enjoining Defendant from future violations of law enumerated

                   herein;

             (e)   enter judgment against Defendant and for Plaintiff awarding

                   Plaintiff attorney's fees and costs;

             (f)   award Plaintiff interest where appropriate; and

             (g)   grant such other further relief as being just and proper under the

                   circumstances.
                                          30
     Case 8:20-cv-02969 Document 1 Filed 12/14/20 Page 31 of 31 PageID 31




                      DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues herein that are so

triable.

Dated: December 14, 2020

                                     Respectfully submitted,

                                     /s/ Gregory R. Schmitz
                                     GREGORY R. SCHMITZ, ESQ.
                                     Florida Bar No.: 0094694
                                     Morgan & Morgan, P.A
                                     20 North Orange Avenue, Suite 1600
                                     Orlando, Florida 32801
                                     Telephone: (407) 204-2170
                                     Facsimile: (407) 563-9986
                                     E-mail: gschmitz@forthepeople.com
                                            mbarreiro@forthepeople.com
                                           egeorge@forthepeople.com
                                           Attorney for Plaintiff




                                       31
